Clark, J.:
If the testatrix, while a feme sole, had contracted with plaintiff for services for a definite period, the marriage of the testatrix before the expiration of such time would not impair the obligation of the antenuptial contract, and plaintiff could have recovered in an action before a magistrate compensation (if not more than $200) for the whole period, although part of the services were rendered after marriage. The Code, § 1823; Hodges v. Hill, 105 N. C., 130. But when the contract is for no specified time, the obligation to pay arises as the services are rendered. Marriage having changed the status of the employer, her liability, in such case, for services rendered after marriage, depends upon whether expressly, or by necessary implication, she charged her separate estate with payment for such services. Farthing v. Shields, 106 N. C., 289. And that can only be determined in an action brought in the Superior Court. Dougherty v. Sprinkle, 88 N. C., 300.
Per Curiam, ■ Error.